In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐1235
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

MELVIN GONZALEZ,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 18 CR 537 — Gary Feinerman, Judge.
                     ____________________

        ARGUED APRIL 2, 2021 — DECIDED JULY 7, 2021
                 ____________________

   Before WOOD, HAMILTON, and KIRSCH, Circuit Judges.
    WOOD, Circuit Judge. The Federal Sentencing Guidelines
help guide district judges to select penologically appropriate
sentences for criminal oﬀenders. The operative term here is
“guide.” Once considered mandatory, the guidelines became
advisory in the wake of the Supreme Court’s decision in
Booker v. United States, 543 U.S. 220, 259 (2005). Though a dis‐
trict court must always consult the guidelines and take them
into account, id. at 264, the ultimate length of a sentence
2                                                   No. 20‐1235

(within statutory maxima and minima) is committed to the
discretion of the district judge, who is constrained by the stat‐
utory factors in 18 U.S.C. § 3553(a). The guidelines’ recom‐
mendations are a helpful tool for judges, but they may not ac‐
count adequately for the nuances of an individual case. Rec‐
ognizing this, we have held that a district court is free to de‐
viate from the guidelines, so long as it oﬀers an adequate
statement of its reasons. See Gall v. United States, 552 U.S. 38,
49–50 (2007); see also United States v. Gill, 824 F.3d 653, 665
(7th Cir. 2016).
    In this case, the district court imposed a 72‐month prison
sentence on defendant Melvin Gonzalez, after he pleaded
guilty to unlawful possession of a firearm by a felon. Gonza‐
lez challenges that sentence on appeal, arguing that it is so
long that it is substantively unreasonable. He relies heavily on
the fact that the Sentencing Guidelines recommended a much
lower term, between 33 and 41 months. It is quite diﬃcult to
show that a sentence is substantively unreasonable, however,
and Gonzalez has not done so.

                                I
    On January 23, 2015, Gonzalez, a member of the Latin
Kings street gang, sold a .38 caliber revolver to a fellow Latin
Kings member. Unbeknownst to Gonzalez, his buyer was also
a confidential source for the government. In addition to par‐
ticipating in the sale, the source assisted law enforcement per‐
sonnel in capturing multiple recorded conversations between
himself and Gonzalez. This included a phone call that oc‐
curred after the firearm sale; in that call, Gonzalez told the
buyer that he could sell him two more firearms the following
day.
No. 20‐1235                                                    3

    Gonzalez eventually was arrested for the January 23 sale
of the firearm. Because he had an earlier felony conviction for
aggravated robbery, he was charged with one count of pos‐
session of a firearm by a felon, in violation of 18 U.S.C.
§ 922(g)(1). Pursuant to a written plea agreement with the
government, Gonzalez pleaded guilty.
    Ahead of sentencing, the U.S. Probation Oﬃce prepared a
presentence investigation report, for which it twice inter‐
viewed Gonzalez. At these interviews, Gonzalez made “sev‐
eral inconsistent statements” about his identity, including his
name, his date of birth, and the names of his family members.
(Because of these inconsistent statements, there is some un‐
certainty as to Gonzalez’s true first name; the Probation Oﬃce
determined that Gonzalez’s given name is Emanuel, but that
he occasionally has used the name “Melvin” as an alias.) Gon‐
zalez also lied to the Probation Oﬃce about his gang member‐
ship.
    The district court sentenced Gonzalez on January 4, 2020.
Following the U.S. Sentencing Guidelines, the judge deter‐
mined that Gonzalez fell within criminal history category II,
and his base oﬀense level was 20. He awarded Gonzalez a
three‐point reduction in his oﬀense level for accepting respon‐
sibility, see U.S.S.G. § 3E1.1, but he then concluded that Gon‐
zalez’s material misrepresentations to the Probation Oﬃce
merited a two‐level enhancement for obstruction of justice,
see U.S.S.G. § 3C1.1. This brought Gonzalez’s adjusted oﬀense
level to 19. All told, the guidelines suggested a sentencing
range of 33 to 41 months. The district court found this to be
inadequate, in light of the considerations set forth in 18 U.S.C.
§ 3553(a). It thus selected a sentence (well within statutory
constraints) of 72 months’ imprisonment.
4                                                   No. 20‐1235

                               II
    On appeal, Gonzalez argues that the explanation the dis‐
trict court provided for his sentence was inadequate to sup‐
port such a significant upward shift from the 33‐to‐41‐month
guidelines range. This sounds more like a procedural argu‐
ment than a substantive point. See Gall, 552 U.S. at 51 (includ‐
ing “failing to adequately explain the chosen sentence” in a
list of procedural errors); United States v. Faulkner, 885 F.3d
488, 498 (7th Cir. 2018). Gonzalez insists, however, that he is
bringing only a substantive challenge. We therefore consider
any procedural argument waived and review the sentence
only for an abuse of discretion. See Gall, 552 U.S. at 51. In any
event, this distinction matters little here because the district
judge’s “sentencing determination is beyond reproach even
under de novo review.” Faulkner, 885 F.3d at 499 n.3.
    In reviewing the substantive reasonableness of a sentence
outside the guidelines range, we may “take the degree of var‐
iance into account and consider the extent of a deviation”
from the guidelines. Gall, 552 U.S. at 47. We rely heavily on
the district court’s explanation: there is no “rigid mathemati‐
cal formula that uses the percentage of a departure as the
standard for determining the strength of the justifications re‐
quired for a specific sentence.” Id. Instead, we “will uphold an
above‐guidelines sentence so long as the district court oﬀered
an adequate statement of its reasons, consistent with 18 U.S.C.
§ 3553(a), for imposing such a sentence.” Gill, 824 F.3d at 665
(internal quotation omitted).
    A district judge who “decides that an outside‐Guidelines
sentence is warranted … must consider the extent of the devi‐
ation and ensure that the justification is suﬃciently compel‐
ling to support the degree of variance.” United States v.
No. 20‐1235                                                    5

Vasquez‐Abarca, 946 F.3d 990, 994 (7th Cir. 2020) (internal quo‐
tation omitted). A “major departure” from the guidelines re‐
quires “a more significant justification than a minor one,”
Gall, 552 U.S. at 50, though the court may ground its justifica‐
tion by reference to the section 3553(a) factors alone and need
not “frame its explanation in terms of a departure from the
guidelines range,” Vasquez‐Abarca, 946 F.3d at 994 (internal
quotation omitted).
    The district court here provided a comprehensive expla‐
nation for the sentence it selected. It acknowledged the guide‐
lines recommendation and commented that it almost always
chooses a sentence that falls below or within the guidelines.
Indeed, the court remarked, it could “count … on one hand”
the number of times it has varied upward from the guidelines.
Nevertheless, the court found that in Gonzalez’s case, the na‐
ture of his oﬀense, his history of recidivism, his misrepresen‐
tations to the Probation Oﬃce, and the need to deter similar
oﬀenses merited a stiﬀer sentence than the one recommended
by the guidelines.
   The court firmly grounded its decision in the section
3553(a) factors. It explained that it viewed a lengthier sentence
as necessary to reflect the seriousness of Gonzalez’s oﬀense
and to promote respect for the law. See 18 U.S.C.
§ 3553(a)(2)(A). It found that the oﬀense level produced by the
guidelines “seriously under‐represented the seriousness of
[Gonzalez’s] criminal conduct,” because Gonzalez had not
merely possessed a firearm—he had sold one, and not just to
anyone but to a gang member. Worse, Gonzalez had prom‐
ised to sell two more firearms to his buyer in the immediate
future. The court also pointed to Gonzalez’s dishonesty with
the Probation Oﬃce regarding his gang membership and his
6                                                   No. 20‐1235

identity as an indication that Gonzalez did not have the
proper respect for the legal system. This too supported a
longer sentence.
    The court emphasized that a longer sentence was neces‐
sary to deter the sale of firearms to gang members. Such sales,
it opined, feed the endemic problem of gun violence in Chi‐
cago, where the oﬀense occurred. See id. § 3553(a)(2)(B); see
also United States v. Taylor, 701 F.3d 1166, 1175 (7th Cir. 2012)
(acknowledging “the need to deter gang members and other
individuals from possessing guns illegally” as an important
sentencing consideration).
    Another factor that the district court mentioned was the
need to protect the public from further crimes. See 18 U.S.C.
§ 3553(a)(2)(C). That, too, pointed in the direction of an above‐
guideline sentence. The judge viewed this as a “significant
consideration” in part because of Gonzalez’s history of recid‐
ivism. As the judge observed, Gonzalez had received a six‐
year sentence for a robbery he had committed at gunpoint, but
caught a break and was sent to boot camp for a year. He
learned nothing from the experience: he immediately
reoﬀended, was reincarcerated, and committed the present
crime after his release. This conduct, combined with Gonza‐
lez’s lies to the Probation Oﬃce, led the judge to find that
Gonzalez was “unwilling or unable to conform to the require‐
ments of the law.”
    The district court also considered Gonzalez’s testimony
about the nature and circumstances of his oﬀense, as well as
his personal history and characteristics. See 18 U.S.C.
§ 3553(a)(1). It placed little weight on this testimony, which it
found outweighed by the numerous and repeated misrepre‐
sentations Gonzalez had made.
No. 20‐1235                                                    7

   Putting everything together, the court concluded that a
72‐month sentence was “suﬃcient, but not greater than nec‐
essary, to comply with the purposes” of the federal sentenc‐
ing statute. Id. § 3553(a).
   Gonzalez resists this conclusion, but none of his argu‐
ments is persuasive. He first contends that the district court’s
decision to go above the top of the guidelines was unreason‐
able because it conflicted with the recommendations of the
Probation Oﬃce, which had suggested a 30‐month term and
no enhancement for obstruction of justice. But the district
judge was not bound by the Probation Oﬃce’s sentencing rec‐
ommendation; he was free to draw his own conclusions at
sentencing based on the facts contained in the presentencing
report. E.g., United States v. Daoud, 980 F.3d 581, 596 (7th Cir.
2020). That is precisely what the judge did here.
    Next, Gonzalez argues that it was error for the district
court to sentence him to an above‐guidelines sentence based
on his inconsistent statements to the Probation Oﬃce, because
those statements were already reflected in his guidelines
range through the obstruction‐of‐justice enhancement. This
argument fails for two reasons. First, when justifying an up‐
ward adjustment, a district judge may rely on a factor that is
incorporated into the guidelines calculation without explain‐
ing why the guidelines’ treatment of that factor is insuﬃcient.
See United States v. Kuczora, 910 F.3d 904, 908 (7th Cir. 2018)
(“Even if the Guidelines and § 3553(a) sometimes overlap, we
have never held that a judge must go further and articulate
why specific Guidelines factors inadequately account for the
nature of the crime, the defendant’s background, or any other
statutory factor.”). Second, Gonzalez’s obstruction was only
one of several reasons why the district court believed that an
8                                                   No. 20‐1235

upward variance was appropriate. The district judge ade‐
quately and persuasively explained how the serious nature of
Gonzalez’s oﬀense, the need to deter similar conduct, and
Gonzalez’s history of recidivism all justified a longer sen‐
tence.
     Finally, Gonzalez invokes our decision in United States v.
Ballard, 950 F.3d 434 (7th Cir. 2020), in which we overturned a
108‐month sentence that was well above the guidelines rec‐
ommendation of 33 to 41 months. But Ballard oﬀers Gonzalez
little refuge. That case involved a special circumstance not ap‐
plicable here: In Ballard, the district judge originally gave the
defendant a sentence that was 10% higher than the top end of
the guidelines range. The sentence was later vacated on ap‐
peal, and on remand the judge sentenced Ballard to a new
term that was 160% higher than the top end of the guidelines
range. We found procedural error in this decision, because the
district judge’s discussion of the section 3553(a) factors at the
second sentencing was substantially the same as before and
“provided no explanation for why consideration of the same
factors warranted a much greater departure on resentencing.”
Id. at 437. We also observed in Ballard that the district court’s
decision to sentence the defendant at 160% of the top end of
the guideline range was “an abnormally extreme departure”
on those facts, one that might alone have merited reversal. Id.
We did not mean to condemn any particular upward adjust‐
ment, however, and even if 160% were viewed as suspect, that
does not help Gonzalez. His sentence was a much lower 76%
increase over the top end of the guideline range, and from a
procedural standpoint (waived here), the district court ex‐
plained it thoroughly. Nothing in Ballard precludes Gonza‐
lez’s sentence.
No. 20‐1235                                                  9

    In sum, we find nothing substantively unreasonable about
Gonzalez’s 72‐month sentence, which was amply supported
in the record. We therefore AFFIRM the judgment of the district
court.